Citation Nr: 1419989	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for lumbar spine strain, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for acute lumbar spine strain.  In September 2007, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal.  In October 2011, the Board remanded the claim for additional evidentiary development, and it has now been returned for further appellate consideration.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

Chronic lumbar strain with intermittent exacerbations was not evident during service or until many years thereafter, is not shown to have been caused by any inservice event, and is not shown to have been caused by, or increased in severity beyond the natural progress of the disease by, a service-connected right knee disability.  


CONCLUSION OF LAW

Chronic lumbar strain with intermittent exacerbations was neither incurred in nor aggravated by service and is not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran dated in April 2006, June 2006, and October 2011 from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and secondary basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in April 2006 and September 2008.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in November 2007 which, as detailed below, included an opinion that addressed the etiology of the Veteran's low back condition.  However, as noted in the Board's October 2011 remand decision, the examiner did not comment on the Veteran's limping and his altered gait which had been noted in the records (off and on) since the inservice right knee injury.  Thus, the report was inadequate to address the medical questions raised.  Additional opinion was requested by the Board.  The additional clarifying opinion dated in November 2011 is of record and included review of the claims file, to include all reports, both for and against the claim.  She provided rationale for the opinions reached.  

Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (2013) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The Veteran contends that service connection should be established for his low back disability, which has been diagnosed as chronic lumbar strain with intermittent exacerbations.  It is his primary assertion that this condition is secondary to his service-connected right knee status post anterior cruciate ligament repair.  

Review of the service treatment records is negative for report of, treatment for, or diagnosis of a low back disorder.  He did undergo right knee surgical repair, and the fact that he walked with a limp or altered gait was noted on more than one occasion during service.  

Post service private treatment records reflect extensive bilateral knee problems in the years from 2003 through 2005.  This included additional right knee surgery in March 2005.  It was again noted on more than one occasion (e.g., in September 2003 and May 2005), that the Veteran walked with a limp or altered gait.  

When the right knee was examined by VA in October 2005, it was noted that he walked with a stiffened gait to the right, but not an antalgic gait.  X-ray now showed mild degenerative changes in the right knee.  

Private records show treatment for acute lumbar pain beginning in April 2006.  At that time, the Veteran reported a history of low back pain for one week that started when he bent over.  He said that he had had back pain off and on for years, occurring about every year or so.  He said that he first noticed it in 1994 when he injured in knee on active duty.  Acute lumbar sprain/strain with facet jamming was the assessment.  

A private chiropractor noted in a September 2007 statement that he had treated the Veteran in April 2006 for low back pain.  The Veteran's history, as related by the Veteran, included low back pain which started after suffering a knee injury in 1994.  He had had two orthopedic surgeries on his right knee and had limped and favored his right knee for about one year, which he felt was the start of his low back pain.  The chiropractor stated that lumbar spine X-ray showed left convex scoliosis of the lumbar spine which could have resulted from favoring his right knee.  He added that humans were bi-pedal creatures, and that leg length, gait, and ambulatory biomechanics were integral factors in low back health.  While he could not state "with medical certainty that [the Veteran's] knee injury was the sole cause of his lowback[sic] pain, I would say that it is as likely as not that this was a significant cause of his problem."  

VA examination was conducted in November 20007.  The examiner reviewed the claims file, to include the chiropractor's statement as summarized above.  X-ray showed that the lower spine was normal.  The examiner opined that it was less likely as not that the right knee disorder caused a low back condition, based on the lack of low back complaints or treatment in service and the lack of evidence of a chronic gait disturbance.  As noted earlier, the examiner did not comment on the reports which clearly showed that the Veteran did, at times, walk with a limp or altered gait, both during service and after.  Thus, additional VA examination opinion was requested in an October 2011 Board remand.  

The requested evaluation from November 2011 reflects that the claims file was reviewed by the examiner.  She noted that her review of the record showed that there was documentation of normal gait and abnormal gait in the 1994-1995 time frame that was likely due to the fact that the Veteran was still recovering from his right knee injury/surgery.  One of the documentations of an abnormal gait was within a day of his initial injury.  The other one was a physical therapy note following his reconstruction, at which time he was no longer using crutches.  She added that it was normal to have an antalgic gait following surgery.  There was another documentation of an antalgic gait (minimal) in 2005 following surgery.  She added that there was no consistent, long-standing, witnessed documentation of an antalgic gait, except for after his surgeries.  

The examiner further noted that she reviewed the October 2005 exam report and did not find any mention of an inservice back injury prior to his knee injury.  He had documented congenital leg length discrepancy by the chiropractor in 2006, but there was no curvature of the spine found upon VA X-ray in 2007.  

Based on the fact that there had been no consistent, long-standing, witnessed documentation of an antalgic gait, a documented congenital leg length discrepancy, no documentation of back pain until 2005 (approximately 10 years after discharge), and because there were multiple risk factors for lumbar strains besides an antalgic gait, and he filed his initial claims for service connection in 2005 without mentioning back problems, it was the examiner's opinion that the Veteran's current back condition was unlikely aggravated beyond its natural progression by the right knee condition.  


Analysis

While the Veteran suffered right knee injury with resulting surgery during service, no low back condition was noted.  Further, it was many years after service before a low back condition, diagnosed as chronic lumbar strain with intermittent exacerbations, was diagnosed.  As this lumbar strain was not manifested during service, it is not warranted on a direct basis.  As lumbar strain is not a chronic disease identified in 38 C.F.R. § 3.309(a), the Veteran may not establish service connection via continuity of symptomatology.  As already noted, however, it is the Veteran's main contention is that his service-connected right knee disability caused or aggravated his low back disorder.  In support of his claim is a private chiropractor's 2007 statement that the Veteran's right knee problems, to include altered gait, was a significant cause of his low back problems.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin, supra.  

In this case, the Board finds the November 2011 report to be the most probative evidence regarding the medical question of whether the Veteran's current low back strain is related to active service, primarily as a result of his service-connected right knee disability.  The Board has no basis to reject the opinion which included a review of the claims file, to include the private chiropractor's report in support of the Veteran's claim.  The examiner rejected the chiropractor's opinion, noting that there was no documentation that the Veteran had long-standing altered gait.  Thus, his current low back problems were unrelated to the right knee.  The Board notes that the medical evidence of record does, in fact, corroborate her opinion on this fact as no long-standing limping or altered gait is indicated in the record.  Moreover, she acknowledged that the Veteran did sometimes show limping/antalgic gait, but this was usually after surgery and to be expected.  

As to the private chiropractor's opinion, it was apparently based on the medical history as related by the Veteran and not based on factual account.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The Veteran is not competent to provide a medical opinion as to the etiology of his low back disorder.  See Layno, supra.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for lumbar spine strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for lumbar spine strain is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


